       Case 5:19-cv-03034-EJD Document 31 Filed 12/04/20 Page 1 of 9


     Neama Rahmani (State Bar No. 223819)
 1
     Ronald L. Zambrano (State Bar No. 255613)
 2     ron@westcoasttriallawyers.com
     WEST COAST TRIAL LAWYERS, APLC
 3   350 South Grand Avenue, Suite 3325
     Los Angeles, California 90071
 4   Telephone: (213) 927-3700
 5   Facsimile: (213) 927-3701
       efilings@westcoasttriallawyers.com
 6
     Attorneys for Plaintiff,
 7   JOSH AREBALO

 8
                                  UNITED STATES DISTRICT COURT
 9
                        NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE
10

11
     JOSH AREBALO,                          Case No.: 5:19-cv-03034-EJD
12

13                   Plaintiff;             NOTICE OF MOTION; MOTION TO
14                                          WITHDRAW AS COUNSEL; AND
                      v.                    DECLARATION OF RONALD ZAMBRANO
15                                          IN SUPPORT
     APPLE, INC.; a California
     Corporation; and DOES 1 through 10,    L.R. 11-5, 7-2 and California Rule of
16   inclusive,                             Professional Conduct 1.16
17

18                 Defendants.              DATE: March 11, 2020
19                                          TIME: 9:00 am
                                            PLACE: Courtroom 4 or Zoom (https://cand-
20                                          uscourts.zoomgov.com/j/1604896302?pwd=b0ZT
                                            ckVxODFCMm1rcjRvSGFMMjVRUT09.
21                                          Webinar ID: 160 489 6302, Password: 544953.)
22

23

24

25

26
27

28
                                                 -1-
             MOTION TO WITHDRAW AS COUNSEL; DECLARATION OF RONALD ZAMBRANO IN SUPPORT
        Case 5:19-cv-03034-EJD Document 31 Filed 12/04/20 Page 2 of 9



 1                                         NOTICE OF MOTION
 2          PLEASE TAKE NOTICE that, on Thursday, March 11, 2020, at 9:00 a.m., or on such
 3   date as the Court may deem proper, before the Honorable Edward J. Davila in the United States
 4   District Court of Northern California in San Jose Courthouse, Courtroom 4 – 5th Floor, 280
 5   South 1st Street, San Jose, CA 95113, or Zoom conference (https://cand-uscourts.zoomgov.com
 6   /j/1604896302?pwd=b0ZTckVxODFCMm1rcjRvSGFMMjVRUT09. Webinar ID: 160 489
 7   6302, Password: 544953), pursuant to Local Rule 7-2 and 11-5 and the other authorities cited
 8   herein, counsel for Plaintiff, West Coast Trial Lawyers, APLC, will move to withdraw as counsel
 9   for the Plaintiff Josh Arebalo in this action.
10

11

12    Dated: December 4, 2020                  WEST COAST TRIAL LAWYERS, APLC
13
                                                    /s/ Ronald Zambrano
                                               By _____________________________
14
                                                  Ronald L. Zambrano, Esq.
15                                                Attorney for Plaintiff,
                                                  JOSH AREBALO
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      -2-
              MOTION TO WITHDRAW AS COUNSEL; DECLARATION OF RONALD ZAMBRANO IN SUPPORT
          Case 5:19-cv-03034-EJD Document 31 Filed 12/04/20 Page 3 of 9



 1               MEMORANDUM RE: MOTION TO WITHDRAW AS COUNSEL
 2

 3                                 A. Pertinent Factual Summary
 4           On or March 22, 2019, Plaintiff Arebalo retained West Coast Trial Lawyers (“WCTL”).
 5   Mr. Arebalo provided a Right to Sue letter from the Equal Employment Opportunity Commission
 6   (“EEOC”) dated March 5, 2019 to start suit within 90 days. WCTL timely filed a complaint in
 7   District Court consistent with Mr. Arebalo’s June 2018 EEOC Charge of Discrimination alleging
 8   violation of the American With Disabilities Act. (ADA). (Declaration of Ronald Zambrano in
 9   Support of Motion to Withdraw as Counsel (“Decl. Zambrano.”) at ¶ 2.)
10

11           From approximately August 2018 through October 2020, extensive written discovery was
12   as well as Plaintiff’s deposition was completed, and three Apple employees (former and current)
13   were deposed by the Plaintiff. (Decl. Zambrano at ¶ 3.)
14

15           On October 16, 2020, mediation took place with mediator Debra Mellinkoff. The Sunday
16   before this mediation, the break-down of the attorney-client relationship between Mr. Arebalo and
17   WCTL began and quickly escalated in the ensuing days before the Mediation. Mediation was not
18   successful in bringing about an informal resolution to the matter. (Decl. Zambrano at ¶ 4.)
19

20           From November 19-22, 2020, Mr. Arebalo’s conduct has resulted in a complete breakdown
21   in the attorney-client relationship between himself and WCTL to the extent whereby (1) WCTL’s
22   continuing representation of Mr. Arebalo may cause WCTL to run afoul of a subsection found in
23   California Rule of Professional Conduct 1.16(a); and (2) Mr. Arebalo’s behavior from prior to
24   mediation through November 22, 2020 has rendered it unreasonably difficult for WCTL to carry
25   out the representation of Mr. Arebalo effectively. (Decl. Zambrano at ¶ 5.)
26   //
27   //
28
                                                     -3-
              MOTION TO WITHDRAW AS COUNSEL; DECLARATION OF RONALD ZAMBRANO IN SUPPORT
        Case 5:19-cv-03034-EJD Document 31 Filed 12/04/20 Page 4 of 9



 1                                          B. Legal Argument
 2          Under Civil Local Rule 11-5(a),“[c]ounsel may not withdraw from an action until
 3   relieved by order of Court after written notice has been given reasonably in advance to the client
 4   and to all other parties who have appeared in the case.” The rule further provides that:
 5
                    When withdrawal by an attorney from an action is not
 6
                    accompanied by simultaneous appearance of substitute counsel or
 7                  agreement of the party to appear pro se, leave to withdraw may be
                    subject to the condition that papers may continue to be served on
 8                  counsel for forwarding purposes, unless and until the client
                    appears by other counsel or pro se. When this condition is
 9                  imposed, counsel must notify the party of this condition. Any filed
10                  consent by the party to counsel's withdrawal under these
                    circumstances must include acknowledgment of this condition.
11                  (Civil L.R. 11-5(b).)

12
             “The decision to grant or deny counsel’s motion to withdraw is committed to the discretion
13
     of the trial court.” (Irwin v. Mascott, 2004 U.S. Dist. LEXIS 28264 (N.D.Cal. December 1, 2004),
14
     citing Washington v. Sherwin Real Estate, Inc., 694 F.2d 1081, 1087 (7th Cir.1982). Among other
15
     things, courts rulings upon motions to withdraw as counsel have considered, (1) the reasons why
16
     withdrawal is sought; (2) the prejudice withdrawal may cause to other litigants; (3) the harm
17
     withdrawal might cause to the administration of justice; and (4) the degree to which withdrawal
18
     will delay the resolution of the case. (Irwin v. Mascott, supra at *4; see also Kassab v. San Diego
19
     Police Dep’t, No. 2008 WL 251935, at *1 (S.D. Cal.) (Motion to withdraw as counsel granted
20
     where party given a month to find alternate counsel or appear pro se.); Hoffman v. United States,
21
     2007 WL 3037463, at *1 (S.D. Cal.) (motion to withdraw as counsel granted based on
22
     irreconcilable differences).)
23

24
             1. Good Cause Exists for Withdrawal of WCTL as Counsel.
25
            Withdrawal is governed by the California Rules of Professional Conduct. (Nehad v.
26
     Mukasey, 535 F.3d 962, 970 (9th Cir. 2008) (applying California Rules of Professional Conduct
27
     to withdrawal by attorney).) California Rule of Professional Conduct 1.16(b) sets out the grounds
28
                                                      -4-
              MOTION TO WITHDRAW AS COUNSEL; DECLARATION OF RONALD ZAMBRANO IN SUPPORT
         Case 5:19-cv-03034-EJD Document 31 Filed 12/04/20 Page 5 of 9



 1   for permissive withdrawal in pertinent part as follows:
 2
                       (1) the client insists upon presenting a claim or defense in
 3                     litigation, or asserting a position or making a demand in a non-
                       litigation matter, that is not warranted under existing law and
 4                     cannot be supported by good faith argument for an extension,
                       modification, or reversal of existing law; or . . . . (4) by other
 5                     conduct renders it unreasonably difficult for the member to carry
 6                     out the employment effectively. (Ibid.)

 7            Mr. Arebalo’s conduct in October and November of 2020 has resulted in a complete
 8   breakdown in the attorney-client relationship between himself and WCTL to the extent whereby
 9   (1) WCTL’s continuing representation of Mr. Arebalo may cause WCTL to run afoul of a
10   subsection found in California Rule of Professional Conduct 1.16(a); and (2) Mr. Arebalo’s
11   behavior from prior to mediation through November 22, 2020 has rendered it unreasonably
12   difficult for WCTL to continue representing Mr. Arebalo effectively. (Decl. Zambrano at ¶ 5.)1
13

14            Where there is a complete breakdown in the attorney-client relationship, a request to
15   withdraw is commonly granted. (Manfredi & Levine v. Super. Ct., 66 Cal.App.4th 1128 (1998).)
16   Here, there is a complete breakdown between Mr. Arebalo and WCTL. In representing a client
17   effectively, counsel must be able to communicate with the client, have the trust of the client, act
18   in the best interests of the client, and guide and persuade the client to act in manner that is
19
     consistent with its legal obligations and that advances its best interests. (Lehman Bros. Holdings,
20   Inc. v. PMC Bancorp, 2017 WL 4071384, at *2 (C.D. Cal. July 26, 2017).) Here, based on Mr.
21   Arebalo’s own behavior, the ideal expressed in Lehman is no longer in play. (See Decl. Zambrano
22   at ¶ 3-5.)
23

24            Based on the foregoing, WCLT respectfully asserts good cause exists for an order
25   permitting its withdrawal as Mr. Arebalo’s counsel.
26
27   1
       To preserve the attorney-client confidentiality privilege, the details are not fully set out in the Zambrano Declaration
     filed herewith. In the event that the Court is inclined to deny this motion, Counsel requests in camera consideration
28   of additional specific details.
                                                                -5-
               MOTION TO WITHDRAW AS COUNSEL; DECLARATION OF RONALD ZAMBRANO IN SUPPORT
        Case 5:19-cv-03034-EJD Document 31 Filed 12/04/20 Page 6 of 9



 1          2. No Prejudice, Harm or Delay in the Withdrawal of WCTL
 2          Here, no trial date has been set. Although fact discovery is closed, the written discovery
 3   and the depositions taken was extensive and thorough enough that all possible relevant and
 4   admissible evidence was solicited. Expert discovery is still open. A trial setting conference is
 5   set for March 25, 2020, providing Mr. Arebalo ample time to find new counsel. Based thereon,
 6   there is no risk of delay, and Apple will not be prejudiced by WCTL’s withdrawal. Mr. Arebalo
 7   himself is not prejudiced as he’s had two weeks as of the filing of this motion to withdraw, and
 8   will have had at least a month by the time this motion is heard. (Decl. Zambrano at ¶¶ 7-8.)
 9

10                                          C. Conclusion
11          Based on the foregoing, WCTL respectfully prays this Court grants this Motion to
12   Withdraw as counsel for Plaintiff Arebalo.
13

14   Respectfully submitted,
15

16

17    Dated: December 4, 2020                WEST COAST TRIAL LAWYERS, APLC
18
                                                  /s/ Ronald Zambrano
                                             By _____________________________
19
                                                  Ronald L. Zambrano, Esq.
20                                                Attorney for Plaintiff,
                                                  JOSH AREBALO
21

22

23

24

25

26
27

28
                                                      -6-
             MOTION TO WITHDRAW AS COUNSEL; DECLARATION OF RONALD ZAMBRANO IN SUPPORT
       Case 5:19-cv-03034-EJD Document 31 Filed 12/04/20 Page 7 of 9



 1                         DECLARATION OF RONALD ZAMBRANO
 2   I, Ronald L. Zambrano, hereby declare:
 3

 4    1. I am the Employment Litigation Chair at West Coast Trial Lawyers, APLC, (“WCTL”)
 5        counsel for Plaintiff in the above referenced action known as Joshua Arebalo v. Apple, Inc.,
 6        Case No. 5:19-cv-03034-EJD. I submit this declaration in support of WCTL’s motion to
 7        withdraw as counsel. I have personal knowledge of the matters as set forth below.
 8

 9    2. On or March 22, 2019, Plaintiff Arebalo retained WCTL. Mr. Arebalo provided a Right to
10        Sue letter from the Equal Employment Opportunity Commission (“EEOC”) dated March 5,
11        2019 to start suit within 90 days. I timely filed a complaint in District Court consistent with
12        Mr. Arebalo’s June 2018 EEOC Charge of Discrimination alleging violation of the American
13        With Disabilities Act. (“ADA”).
14

15    3. From approximately August 2018 through October 2020, extensive written discovery was
16        done, Plaintiff’s deposition was completed, and three Apple employees (former and current)
17        were deposed by the Plaintiff.
18

19    4. On October 16, 2020, mediation took place with mediator Debra Mellinkoff. The Sunday
20        before this mediation, the break-down of the attorney-client relationship between Mr.
21        Arebalo and WCTL began and quickly escalated in the ensuing days before the Mediation.
22        Mediation was not successful in bringing about an informal resolution to the matter.
23

24    5. From November 19-22, 2020, Mr. Arebalo’s conduct towards WCTL has resulted in a
25        complete breakdown in the attorney-client relationship between himself and WCTL to the
26        extent whereby (1) WCTL’s continuing representation of Mr. Arebalo may cause WCTL to
27        run afoul of a subsection found in California Rule of Professional Conduct 1.16(a); and (2)
28
                                                     -7-
             MOTION TO WITHDRAW AS COUNSEL; DECLARATION OF RONALD ZAMBRANO IN SUPPORT
       Case 5:19-cv-03034-EJD Document 31 Filed 12/04/20 Page 8 of 9



 1       Mr. Arebalo’s behavior from prior to mediation through November 22, 2020 has rendered it
 2       unreasonably difficult for WCTL to carry out the representation of Mr. Arebalo effectively.
 3

 4    6. On November 22, 2020, Mr. Arebalo confirmed in writing that his current mailing address
 5       is 2452 N Bogus Basin Rd, Boise, Idaho 83702.
 6

 7    7. Mr. Arebalo has known of our intent to seek leave to withdraw since November 20, 2020.
 8

 9    8. I declare under penalty of perjury under the laws of the United States that the foregoing is
10       true and correct.
11

12

13   December 4, 2020                /s/ Ronald Zambrano
                                   ____________________________________
14                                   Ronald Zambrano, declarant
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    -8-
             MOTION TO WITHDRAW AS COUNSEL; DECLARATION OF RONALD ZAMBRANO IN SUPPORT
        Case 5:19-cv-03034-EJD Document 31 Filed 12/04/20 Page 9 of 9



 1
                                       CERTIFICATE OF SERVICE
 2
            I am over the age of 18 and am not a party to the above-captioned matter.
 3

 4
            On December 4, 2020 I served the documents listed below on the Defendant by
 5
     automatic electronic transmission via the Court’s Case Management and Electronic Case Filing
 6
     practice as follows:
 7

 8   Mitchell F. Boomer, Esq.
 9   boomerm@jacksonlewis.com
     Scott P. Jang, Esq.
10   Scott.jang@jacksonlewis.com
     Yuki Cruse, Esq.
11   Yuki.cruse@jacksonlewis.com
     JACKSON LEWIS P.C.
12
     50 California Street, 9th Floor
13   San Francisco, California 94111

14   Joshua Arebalo
     joshworksit@icloud.com
15   2452 N Bogus Basin
     Boise, Idaho 83702
16

17
            The documents served on December 4, 2020 are:
18
            MOTION TO WITHDRAW AS COUNSEL
19

20
      Dated: December 4, 2020              WEST COAST TRIAL LAWYERS, APLC
21

22                                               /s/ Ronald Zambrano
                                           By _____________________________
23                                             Ronald L. Zambrano, Esq.
                                               Attorney for Plaintiff,
24                                             JOSH AREBALO

25

26
27

28
                                                    -1-
                                             PROOF OF SERVICE
